Citation Nr: 1452805	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  04-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an injury to the cornea of the left eye.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962.  He also had active duty for training (ACDUTRA) for 14 days in June and July 1959, and for 14 days in May and June 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a February 2005 Board videoconference hearing, chaired by a Veterans Law Judge (VLJ) that has since retired.  However, the Veteran indicated in September 2006 correspondence that he did not want another hearing with a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014) (the VLJ who conducts a hearing on an appeal generally must participate in any decision made on that appeal).  Therefore, as the Veteran has turned down the opportunity for another hearing, the Board will proceed to evaluate the appeal.

In June 2005, December 2006, and July 2008, the Board remanded this issue for further development.  In the July 2008 decision, the Board also denied service connection for cataracts of the left eye and service connection for an injury to the retina of the left eye.  These particular service connection issues were not appealed by the Veteran.  As such, they are not presently before the Board.

After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

In a December 2008 Board decision, the Board denied the issue on appeal of service connection for an injury to the cornea of the left eye.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2009 Court Order and Joint Motion for Remand (Joint Motion) filed by the parties, the Court vacated the Board's decision and remanded it for compliance with specific instructions.

Specifically, the Joint Motion noted that January 2007 and August 2008 VA examinations and opinions failed to provide an adequate rationale or explanation for the opinions reached.  Also, the VA examiner for each opinion failed to address the Veteran's lay assertions regarding the occurrence of an in-service left eye injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Finally, the VA examiner failed to discuss or explain "the different diagnoses assigned to the Veteran's [left eye] disorder at entrance and at separation" as required by the Board.  In short, the August 2008 VA addendum opinion failed to comply with the Board's July 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  The Joint Motion concluded that the Board did not demonstrate compliance with VA's duty to assist, as it failed to procure an adequate VA examination/opinion, thus rendering the reasons and bases for its denial inadequate.  See 38 U.S.C. §§ 5103A, 5107(b), 7104(d).

Upon return from the Court, the Board again remanded this case in January 2010, May 2011, May 2012, January 2013, and June 2013 for further development, to include obtaining additional VA opinions as to etiology.  The Board also requested a medical opinion from the Veterans Heath Administration (VHA) in May 2014.  After completion of this development, the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  An injury to the cornea of the left eye was noted on entry into service. 

2.  There was no worsening of the Veteran's preexisting injury to the cornea of the left eye in service.




CONCLUSION OF LAW

Preexisting injury to the cornea of the left eye was not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in April 2003.  While the letter provided adequate notice with respect to the evidence necessary to establish entitlement to service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, the Veteran was provided notice of the latter two elements in January 2007 prior to the most recent adjudication of the claim in January 2014.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  In connection with the current appeal, appropriate examinations have been conducted and available service records and pertinent post service medical records have been obtained.

Specifically, the Board points out that it obtained medical opinions in January 2007, August 2008, June 2010, November 2011, June 2012, April 2013, January 2014, and a VHA medical opinion was requested and then provided in July 2014.  When taken together, these medical opinions are adequate as the examiners provided opinions with a detailed rationale based on the Veteran's medical history and medical principles.  The Board also finds that the opinions, namely the July 2014 VHA opinion, comply with the prior Board remands.  D' Aries v Peake, 22 Vet. App. 97, 105 (2008).  

Finally, during the February 2005 Board hearing, the VLJ explained the issue on appeal and allowed the Veteran the opportunity to ask questions designed to elicit information and evidence in support of the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required and the Board will address the merits of the claims.

Factual Background

The Veteran was examined at enlistment in January 1959.  A defect of the left eye was found.  The Veteran had opacity of the lower half of the left cornea, which did not obliterate the cornea.  The examiner was able to visualize the fundus, which was within normal limits.  His distance vision was reported as 20/20 in the right eye and 20/25 in the left eye.  In the summary of defects, a non-disqualifying opacity of the left cornea was noted.  In the physician's summary, it was noted the Veteran was hospitalized in April 1957 because a piece of shattered glass had entered his left eye.  The physician found no residual blindness.

The Veteran was examined in July 1960 when he was called to active duty.  His eyes were noted to be normal.  Defective vision in the left eye was measured as 20/70, correctable to 20/40 by pin hole.  The glass injury to the left eye was again noted.

In his January 2003 claim, the Veteran stated that he has a left eye injury from when he was carrying food boxes down a ladder on the ship and fell in August 1960.  He explained that the fall damaged his left eye's retina and cornea and that he was treated on the ship.  

In May 1962, the Veteran was examined prior to his release to inactive duty.  His eyes were noted to be abnormal.  An old staphyloma of the lower half of the cornea of the left eye, from an injury at the age of 15, was recorded.  The Veteran's vision was reported as 20/20 in the right eye and 20/30 -2 corr. 20/30 2 with -0.75 in the left eye, which was not considered disabling.

January 2003 VA records reveal a report that the Veteran was hit in the left eye with a baseball when he was fifteen years old.  He was hit in the eye again when he fell down a gangway in 1954.  After examining the Veteran's eyes, the assessment included mild cataracts in both eyes (OU), a corneal scar (OS), and conjunctival lipoma.

The Veteran submitted a copy of a photograph taken of him aboard the USS Intrepid between 1960 and 1962.  The photograph showed the Veteran standing between the bunks and lockers, facing the camera with a visible swelling underneath the left eye.  It appeared he had a discoloration of the skin.

In a March 2004 statement, the Veteran's fellow sailor remembered noticing that the Veteran had injured his left eye while they were on board the ship during service.  The Veteran also testified in February 2005 that he injured his left eye when he fell off a ladder aboard the ship in service.

The Veteran was afforded a VA compensation and pension examination in January 2007.  During this examination, he indicated that he could not see out of his left eye and that it was suddenly worse following an injury in service in 1960.  The examiner reviewed the claims file and obtained a medical history from the Veteran.  His vision was hand motions in the left eye.  In the left eye, most of the retina was visible and appeared to be within normal limits.  The examiner indicated that the corneal scar in the left eye was pre-existing prior to service, and vision in the left eye was up to 20/40 on the entrance examination.  There was no damage that could be seen in the left eye retina.  A dense posterior subcapsular cataract of the left eye was diagnosed.  The examiner opined that the left eye cataract was more likely than not due to the trauma during the military and possibly worsened by diabetes and smoking, as both were known to increase the chances of cataracts.

In an August 2008 VA addendum opinion, the examiner noted that the Veteran's left eye corneal scar is more likely than not due to his childhood injury.  The examiner opined that the left eye corneal scar is not at least as likely as not aggravated due to the Veteran's service.  It was noted that the left eye corneal scar appeared stable and the decrease in vision in the left eye was more likely than not due to the dense cataract in the left eye.  The examiner noted that the cataract in both eyes were more likely than not due to diabetes and smoking as both of those conditions were known to accelerate cataract formation.

A VA addendum opinion was provided in June 2010.  The examiner opined that the left eye corneal scar was less likely as not (less than 50/50 probability) permanently aggravated by the left eye injury while in service.  The examiner reasoned that there were no service records which indicated that there was any eye injury during his period of service.  

In August 2011 and November 2011, additional VA addendum opinions were provided.  The examiner again stated that the left corneal scar was due to the baseball injury at age 15.  The examiner reported that this was noted in an entry examination dated in June 1959 that stated that vision in the left eye was correctable to 20/20.  The examiner opined that it was less likely than not permanently aggravated by "service connected injury claimed by patient" as there was no mention of any treatment provided for a left eye injury in the service records.  The examiner continued and stated that his exit examination dated in May 1962 noted that his left eye vision was correctable to 20/30+ with corneal scar.  The examiner determined that his current vision was worse due to his cataract and that his cataract was more likely than not due to his diabetes and smoking, as those conditions are risk factors for developing cataracts.  

A June 2012 Disability Benefits Questionnaire was provided by a different VA examiner.  The examiner reported he was asked to explain any difference between the diagnosis of the corneal scar of the left eye noted upon entrance and the old staphyloma of the lower left cornea noted on separation.  He opined that the pre-existing corneal scar and the staphyloma were one and the same.  He also stated that, in regard to the left eye injury in service, he could not determine through a review of the Veteran's medical records whether any further damage to the cornea occurred because nothing was documented at the time of injury.  However, the examiner also opined that, based on a review of the claims file, his expertise, and prior VA medical opinions, that it was less likely than not that any injury received at the time of his fall contributed to further damage of his left eye.  

An April 2013 VA addendum opinion provided and the examiner determined that there was no evidence that the Veteran's pre-existing left eye cornea scar permanently increased in severity during his military service.  The examiner explained that he did not find any eye notes for this time period in the Veteran's claims file or notes documenting evaluation or assessment of the eyes in relation to the Veteran falling on his face from the ladder.  The examiner stated that his opinion was based on the information of the prior VA opinions and other notes conducted by different medical personnel in the past.   

The examiner also reasoned that the only way that the "scar" could increase in severity was if there was direct damage to the cornea after the initial injury when the Veteran fell and hit a sharp object cutting the cornea open to create or exacerbate an existing scar.  This would have resulted in an emergency repair of a ruptured globe, but here, there was no documentation that this occurred after his fall during service.  

In the opinion, the examiner addressed the Veteran's in-service eye injury and photograph taken of him while he was in service.  The examiner reported that the photograph showed that the Veteran had visible swelling underneath the left eye and that it appeared that he had a discoloration of the skin.  The examiner noted that the main question in this case was whether the confirmed in-service injury permanently worsened a left eye cornea scar that pre-existed service.  The examiner stated that, as a child, he had been punched in the face, but aside from a "black eye" and skin discoloration, it did not cause a corneal scar to occur, and that based upon the photograph and the incident, the Veteran had pooling of blood in the sub-epidermal space that took a few weeks to resorb.  The presence of swelling underneath the left eye did not provide a causal relationship that a pre-existing corneal scar was exacerbated by the fall.  

The examiner also noted that diabetes, smoking, and perhaps the fall, may have contributed to cataract progression, but that scars did not themselves "progress."  

The Veteran was afforded a VA examination in January 2014 and he reported that he suffered a blunt trauma injury to the left eye at age 15 resulting in a corneal scar and that he suffered from another injury in 1960 by falling down steps while aboard a ship that resulted in an injury to the left eye and the left side of his face.  He further stated that his vision had gotten progressively worse and that he had had blindness in his left eye for a long time.  

The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner's rationale was that the notes in the record stated that vision in the left eye at the entry examination was correctable to 20/20 and vision upon discharge was noted to be 20/30 in the left eye.  It was noted that that there was a corneal scar present in the left eye which occurred before joining the service from an injury at age 15.  The examiner also determined that it was unlikely that there was any permanent decrease in visual acuity in the left eye at the time of separation or any additional left eye corneal scar damage.  \

The examiner noted that there were no records of ophthalmologic treatment rendered while in the service to the left eye although the Veteran stated that in 1960 he fell on some steps and hit the left side of his face and left eye on the metal flooring.  The examiner stated that he did not find any records available to verify the injury and treatment at that time.  

The examiner remarked that the Veteran had a dense corneal scar as well as cataract in the left eye.  The corneal scar was noted upon entry into the service and was traumatic in nature from a baseball injury at age 15.  The dense cataract was not mentioned in the discharge examination and the vision was not seen with a dense traumatic cataract, nor was there any evidence of a traumatic injury while in service that the examiner could find in the records.  The decreased visual acuity in the left eye, the examiner noted, appeared to be from a combination of corneal scarring and senile cataract formation.  

A VHA opinion was provided in July 2014.  The physician reported that, at enlistment in 1959, acuities were recorded as 20/20 right eye and 20/25 left eye, and an opacity of the lower half of the left cornea was noted, along with a history of a glass injury to the left eye which reportedly occurred in 1957.  At the beginning of active duty in July 1960, acuities were recorded as 20/20 right eye and 20/70 left eye, improving to 20/40 with pinhole in the left eye.  At the end of active duty in May 1962, acuities were recorded as 20/20 right eye and 20/30 left eye.  The examiner noted that it could be said that the left eye was one line worse from enlistment to end of active duty (20/25 to 20/30), but from the beginning of active duty to separation there was improvement (20/40 to 20/30).  The examiner opined that the variations were likely differences in measurement techniques and did not represent a real change, so there was no indication of a permanent decrease in left eye vision from July 1960 to May 1962.  

As to the differences in diagnoses related to the cornea in the enlistment and separation examinations, the doctor reported that both examinations noted changes in the inferior half of the left cornea.  The January 1959 examination noted an opacity, while the May 1962 examination noted a staphyloma, which implied a bulging outward.  The physician explained that it may have represented a true change or that it may have represented a difference in terminology among examiners.  It would not often be possible, even for an examiner at the time looking directly at the patient, to determine whether any change, if preset, was due to the natural progression of some disease or some other factor.  The physician noted that fifty plus years later, with only a few non-detailed examination records, it was that much more impossible to determine.  In summary, the physician stated that the records did not support worsening of the pre-existing corneal damage.  

In regard to whether the Veteran's left eye corneal scar contributed to the left eye blindness, the doctor stated that when both cataract and central corneal scar exists in the same eye, it is impossible to determine how much of the visual change is assigned to each component.  The doctor addressed the January 2007 VA examination and stated how it was noted that there was a vascular corneal scar on the left cornea that covered the lower 2/3 of the left cornea (an increase over what had been judged to be the lower 1/2 in 1959).  That the scar now apparently covered the center of the cornea could certainly contribute to a decline in acuity; however, there was also a notation at the January 2007 examination that the Veteran had a dense posterior subcapsular cataract, which by itself would significantly limit vision.  The doctor ultimately stated that the cornea contributed to the left-eye blindness, but it was impossible to say by how much without having the cataract removed.  

The physician remarked that explaining why the area covered by the corneal scar has increased since 1959 (and since 1962) was difficult at best, but it was not likely to be attributable to either the original injury or any injury incurred during service.  Traumatically based scars did not usually progress and the most common reasons for a corneal scar to progress are keratoconus and herpetic keratitis, neither of which the patient had been diagnosed with or even considered for and neither of which would be service-related conditions.  

The physician summarized his findings and provided that the Veteran had an injury to the left cornea prior to enlistment and during the period from enlistment to discharge, the acuities varied.  If there was a decline, the records indicated that the largest change occurred between January 1959 and July 1960 and, if anything, acuity was recorded to have improved mildly in the left eye from the July 1960 examination to the May 1962 examination.  The doctor remarked that if the claimed injury occurred during the period of active duty, it was inconsistent with the recorded acuities.  

The doctor also noted that the significant decline in acuity occurred well after the end of active duty.  The doctor acknowledged that the corneal opacity increased, but stated that such increase was not explained by previous injury, whether prior to or during service and that even if it were, it appeared that the pre-service injury was far more serious than any injury acquired during service.  Finally, the examiner noted that the late development of cataract in the left eye could be a sequelae of previous trauma, but again, the pre-service injury, having scarred half of the cornea, would be the prime suspect in its development.  


Legal Principles and Analysis

The Veteran seeks service connection for an injury to the cornea of the left eye.  Specifically, the Veteran contends that his injury to the cornea of the left eye was aggravated when he fell down a ladder during service.  For the reasons below, the Board finds against his claim.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the January 1959 entry examination report reflects that the Veteran had preexisting corneal damage to the left eye.  As an injury to the cornea of the left eye was noted at entry into service, the presumption of soundness is inapplicable, and the remaining issue is whether preexisting corneal damage to the left eye was aggravated by service.  

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Board finds that there was no increase in severity during service, particularly from the time the Veteran re-injured his eye in August 1960 to separation.  

The physician who provided the July 2014 VHA opinion explained that the Veteran had an injury to the left cornea prior to enlistment and during the period from enlistment to discharge, the acuities varied.  If there was a decline, the records indicated that the largest change occurred between January 1959 and July 1960 and, if anything, acuity is recorded to have improved mildly in the left eye from the July 1960 examination to the May 1962 examination.  The physician also noted that the significant decline in acuity occurred well after the end of active duty.  The doctor ultimately opined that there was no indication of a permanent decrease in left eye vision from July 1960 to May 1962.  

Furthermore, the April 2013 VA examiner opined that, in his assessment, the only way that the "scar" could increase in severity was if there was direct damage to the cornea after the initial injury when the Veteran fell and hit a sharp object cutting the cornea open to create or exacerbate an existing scar.  This would have resulted in an emergency repair of a ruptured globe, but, here, there was no documentation that this occurred after his fall during service.  The examiner also noted that, based on the photograph of the Veteran's eye taken after the August 1960 injury, that injury would not have exacerbated the corneal scar.  

The Board finds these medical opinions to be of significant probative value as the examiners reviewed the Veteran's medical history and provided opinions based on the Veteran's medical history and medical principles.  The examiners also provided a detailed rationale to explain their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only evidence to the contrary are the generalized lay statements that the injury he sustained when he fell from the ladder in August 1960 caused his preexisting corneal damage to increase in severity.  While the Veteran is competent to relate his experiences, such as his symptoms and their history, see Layno v. Brown, 6 Vet. App. 465 (1995), the Board finds that the specific and reasoned opinions of the medical professions and the vision acuities measured at entrance and separation have more probative value and are more credible.  

The Board has also considered the fact that, at entry, it was noted that the Veteran had an opacity while the May 1962 separation examination noted a staphyloma.  The June 2012 VA examiner determined that the diagnoses were "one and the same" and the physician who provided the July 2014 VHA opinion explained that the difference may have represented a true change or that it may have represented a difference in terminology among examiners, but the physician ultimately determined that the records did not support a worsening of the pre-existing corneal damage.  The Board therefore finds that the difference in the diagnoses at entry and separation did not signify an increase in severity or a worsening of the injury to the cornea of the left eye.  

As to the fact that in 1959 (and 1962) the area covered by the corneal scar was only one half and in January 2007 the corneal scar covered 2/3, the physician who provided the VHA opinion remarked that it would be difficult to explain the increase, but that it was not likely to be attributable to either the original injury or any injury incurred during service, because traumatically based scars do not usually progress and the most common reasons for a corneal scar to progress are keratoconus and herpetic keratitis, neither of which the patient has been diagnosed with or even considered for and neither of which would be service-related conditions.  

The Board also notes that, although the Veteran alleged in a May 2012 statement that the examiner was biased against him, the Veteran was subsequently provided with a new examination with a different VA examiner and a VHA opinion was provided by a different physician as well.  

In sum, the Board finds that service connection for an injury to the cornea of the left eye must be denied because there is no probative evidence that the Veteran's injury to the cornea of the left eye increased in severity during service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Alternative Theory-Presumption of Soundness

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

The Board is aware that the Veteran entered active duty in July 1960 and that active duty examination disclosed that the general examination of the eyes was normal with visual acuity of 20/70.  However, 38 U.S.C.A. § 1111 addressed when a veteran is examined, accepted and enrolled for service.  The January 1959 examination was for enlistment purposes and demonstrated a defect, infirmity or disorder of the left eye.  As such, the presumption of soundness does not attach as to the opacity of the lower half of the left cornea.

Alternatively, if it is determined that the presumption of soundness attaches to only the 1960 examination, the case would remain a denial.  The presumption of soundness would be rebutted by both clear and unmistakable evidence that the cornea disability pre-existed service and was not aggravated.  Here, the 1959 service department examination disclosed an abnormality of the eye with opacity of the lower half of the left cornea.  The Veteran also reported the history of the injury in 1957, which he is competent to do.  See Layno v. Brown, 6 Vet. App. 465 (1995); Buchanan v. Nicholson, 451 F3d 1331 (2006).  Although the eye was reported as normal in 1960, visual acuity was 20/70 corrected to 20/40 and a physician summarized that there had been a glass injury to the left eye, not considered disabling.  At separation, the same defect of the cornea was identified as at the time of the 1959 examination and acuity was better than in 1960.  Cumulatively, to include the opinion of the VA examiners and the VHA opinion, the record clearly and unmistakably establishes both that the cornea defect pre-existed service and did not increase in severity.

Since the evidence establishes that there was no increase in severity, the Board finds that the pre-service injury to the cornea of the left eye was not aggravated during service.  Accordingly, service connection for an injury to the cornea of the left eye is denied. 


ORDER

Service connection for an injury of the cornea of the left eye is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


